DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1is vague and indefinite since it is incomplete, i.e., the claims fail to recite if the plies are joined and how the plies are associated, joined. It is unclear how the plies are associated, i.e., it is unclear how the second ply is contacted with the first ply, i.e., contacting the second layer or the first web material, since the claim recites that the first layer of the first ply, is sandwiched between the second layer and the first web material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15-19 of copending Application No. 15/875,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Even though the wording is different the scope is basically the same, i.e., one of the layer being sandwiched between the wet-laid layer and a filament layer and the only difference is that the co-pending application recites that the second ply, which is wet-laid fibrous structure as-well, comprises a plurality of second fibers. However, this is implicit of the second wet-laid ply of the current application since it recites a fibrous structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al., (hereafter Cabell), US Patent Application Publication No.  2013/0216809 A1.
	Regarding claims 1 and 3, Cabell teaches a fibrous structures comprising layers, said layers comprising filaments made of hydroxyl polymer(s); see ¶-[0011]-[0017], [0033] and [0069]-[0070]. Cabell teaches that the filaments can be made of polysaccharide, e.g., starch, starch derivatives, cellulose, cellulose derivative or hemicellulose and its derivatives; see ¶-[0033]. [0052] and [0069]. While Cabell teaches that the filaments can be of different sources, Cabell does not explicitly teach that the layers are made of chemical different hydroxyl polymer. However, this is implicitly implied by the recitation of the obtaining the second layer from different source or at the very least using chemical different hydroxyl polymers for the first and second layers would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the sources were chemically different, since Cabell teaches chemical different hydroxyl polymers; see ¶-[0033] and [0069]-[0070], said hydroxyl polymers are non-polysaccharides and thus reading in the claims as amended. Note that it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396). Figure 2 of the reference shows that filaments layer (20) is sandwiched between the web layer (22) and filaments layer (18) and thus meets the claimed properties. Note that the claims are open to other layers in virtue of the use of the transitional phrase “comprising.” The transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). Moreover, changing the position of the layers, i.e., the different combinations/permutations of the layers would be considered to be obvious, absent a showing of unexpected results. While Cabell does not explicitly teach that the fibrous layer is/comprises paper, using paper as the fibrous layer taught by the reference would have been obvious to one of ordinary skill in the art because paper is a fibrous product, which reads on the term fibrous layer. It would have been obvious to one of ordinary skill in the art to use paper as the fibrous layer taught by the reference, absent a showing of unexpected results, since he/she would have reasonable expectation of success if a paper were used as the fibrous product of the reference. Moreover, Cabell, teaches on ¶-[0100], as shown in figures 5 and 6, that the scrim 28 comprises two filament layers, which would read on first and second filament layers, that can be the same or different and that said layers, scrim is deposited onto a nonwoven 26. As paper is a nonwoven material, broader reasonable interpretation, then the layers read on the claims. Moreover, even if for the sake of arguments, that papers were not considered as the nonwoven of the cited reference, using paper as the non-woven taught by Cabell would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such materials were substitute for each other.
	With regard to claim 5, Cabell teaches that a layer could comprise non-polysaccharide polymer, such as polyvinyl alcohol; see ¶-[0077]-[0078].
	With regard to claims 6-8, while Cabell does not measure the Elongation at Rupture, EAR, he teaches the same type of materials and the same process of making the filaments and therefore, such property is inherent to Cabell’s invention or at the very least making the filaments with such EAR would have been obvious to one of ordinary skill in the art.
	With regard to claim 9, Cabell teaches the bonding of the layers at bond sites 30; see figure 5 and ¶-[0102], which seems to be at distance greater than 0.05, but optimizing the bonding spacing falls within the levels of ordinary skill in the art. Note that the bonding spacing influences the properties of the web, e.g., absorbency, softness, etc., and therefore, optimizing result effective variables would have been obvious to one of ordinary skill in the art.
	With regard to claims 10-12, Cabell teaches that the layers could be the same or different; see ¶-[0100], that also teaches that the basis weight of the scrim is greater than 0.1 to less than 10 gsm and that the scrim may comprise filaments of the same composition than the non-woven substrate, which has basis weight greater than 10 gsm; see ¶-[0097]. The non-woven substrate being the first layer and the scrim the second. Notice also that the scrim is or could be composed of different filament layers; see ¶-[0100].
	With regard to claims 13-14, Cabell teaches that the scrim, the second layer, comprises polyvinyl alcohol with molecular weight falling within the claimed range; see ¶ [0081]-[0083] and ¶-[0100]. 
	With regard to claims 15-16, Cabell discloses the use of a fibrous layer disposed between the first and second layer, i.e., between the non-woven substrate and the scrim, see ¶ [0098], and teaches that the fibrous structure, i.e., the second layer could be added at the same level than the non-woven substrate, which is greater than 10 gsm; see ¶ [0108] and ¶ [0097] for the basis weight of the non-woven substrate.
	With regard to claims 17-18, Cabell does not explicitly teaches the diameter of the filaments, but teaches the same process of making the filaments using the same materials; see ¶-[0140]-[0149], and therefore, the filament diameter must be within the claimed range or at the very least making the filaments with the claimed diameters would have been obvious to one of ordinary skill in the art.
	With regard to claims 19-20,Cabell does not measure such properties, but Cabell teaches an absorbent product which is the same, or at least very similar, as the one claimed and therefore, such properties must be inherent to the fibrous structure of the reference.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5-20 have been considered but are moot in view of the new ground of rejection.
Applicants argue that the claims are not obvious over the reference, but as stated above, the multiple ways of joining of the paper substrates, plies, are considered obvious absent a showing of unexpected results as it has been held that changes without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
The examiner recognizes that the reference fails to teach the multi-ply fibrous web as claimed, but the contention is that such limitations are obvious for the reasons discussed above and applicants have not clearly stated why it would have not been obvious to one of ordinary skill in the art and therefore, the rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in eth art of “Layered Fibrous Structure Comprising Filaments.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF